Judgment, Supreme Court, New York County (Donna M. Mills, J.), entered November 17, 2006, upon a jury verdict, awarding plaintiff damages, and bringing up for review an order, same court (Judith J. Gische, J.), entered May 11, 2006, which, inter alia, denied defendant’s cross motion for summary judgment, unanimously affirmed, with costs. Appeal from the May 11, 2006 order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Clear and convincing evidence supports the verdict finding that defendant, in documents sent by him to lawyers and other professionals with whom plaintiff conducted business and from whom he received referrals, made statements about plaintiff that were false and defamatory. The documents contained assertions that plaintiff, an attorney, had engaged in tax fraud, had submitted forged or falsified documents to a United States District Court, and had been found unfit to be a judge (see Dillon v City of New York, 261 AD2d 34, 38 [1999]). Although the statement that plaintiff had been found to have committed “egregious ethical misconduct,” should have been deemed nonactionable as an expression of opinion based on the disclosed circumstance that plaintiff had, in fact, been reprimanded by a Grievance Committee in Connecticut, in light of the number of other properly submitted statements, and in view of their egregious nature, we perceive no ground to disturb the $100,000 award of compensatory damages and $400,000 award of punitive damages (see Rosenberg, Minc & Armstrong v Mallilo & Grossman, 39 AD3d 335 [2007]).
We have considered defendant’s other arguments and find them unavailing. Concur—Sullivan, J.P., Nardelli, Buckley, Catterson and Kavanagh, JJ.